Citation Nr: 1623905	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

At the outset, the Board notes that in his February 2011 VA Form 9, the Veteran requested a hearing before a member of the Board.  Such hearing was scheduled for May 2016.  The Veteran failed to appear for the hearing and has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d). 


FINDING OF FACT

The record does not show a right ankle disability during service or at the present time.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a July 2009 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case. 

The Board notes that the Veteran was not provided a VA medical examination and/or opinion; however, the Board finds that such is not necessary in the instant case.  Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is no probative evidence of a current disability or persistent or recurrent symptoms of a disability.  The Board recognizes that the Veteran has asserted that he has an ankle condition is a result of falling off of a cliff in service, however, the Veteran has not provided evidence, nor do his treatment records show, that he has a current ankle disability.  Therefore, a VA examination is not necessary to decide the claim. 

The Board again notes that the Veteran was scheduled for a VA hearing; however, the Veteran failed to appear and has not explained his absence or requested another hearing.

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.   Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc). 

Further, for chronic diseases listed under 38 C.F.R. § 3.309, including arthritis, shown to a compensable degree within one year of service discharge, service connection will be presumed. 

As a threshold matter in all service connection claims, however, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Facts

The Veteran seeks entitlement to service connection for a right ankle disorder.  Specifically, the Veteran contends that a fall during service caused a right ankle disorder. 

The Veteran's treatment records (STs) do not provide any diagnosis pertaining to his right ankle.  In his March 1990 Report of Medical History, the Veteran checked no to foot trouble and no to bone or joint deformity.  

In his June 1991 Report of Medical Examination, there was no indication that the Veteran hurt his right ankle.  STRs from July 1991 show that the Veteran was treated for a left ankle injury, however, did not show that the Veteran was treated for his right ankle. 

Private treatment records from July 2010 show a diagnosis of right knee and lower leg strain, tendonitis, bursitis, and degenerative joint disease of the right knee, but do not show a diagnosis for the Veteran's right ankle. 

VA treatment records do not indicate any diagnosis of a right ankle disorder.  VA treatment records dated June 2013 indicate that the Veteran had full range of motion of his right ankle. 

Analysis

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had a right ankle disorder.  As noted, no diagnosis of a right ankle disorder is documented in the medical evidence of record.  The Veteran also has not submitted or identified any medical evidence to indicate otherwise. 

The Veteran has vaguely asserted that he has a right ankle condition as a result of a fall in service.  The Board has considered the Veteran's statement; however, although the Veteran may competently and credibly describe injury and symptoms, there is no evidence of record supporting the notion that the Veteran currently has a right ankle disorder that is due to his military service.  Unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a disability affecting his joint cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  This determination necessarily is based on the results of clinical testing and data, such as x-ray findings.  Accordingly, the Veteran is not competent to establish the presence of the claimed disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131, see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, no disability is shown, there can be no valid for service connection.  In the absence of a diagnosis, the other elements of service connection need not be discussed.

For all of the foregoing reasons, the Board finds that the claim for service connection for a right ankle disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


